NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENNIS KERR; TERRY KERR,                        No. 16-16802

                Plaintiffs-Appellants,          D.C. No. 3:15-cv-00306-MMD-WGC

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Dennis and Terry Kerr appeal pro se from the district court’s judgment

dismissing their action alleging federal and state law claims arising from

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal under Federal Rule of Civil Procedure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6) for failure to state a claim. Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed the Kerrs’ claim for violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”) because the Kerrs

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627
F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed,

a plaintiff must allege facts sufficient to state a plausible claim); Sanford v.

MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010) (setting forth elements of a

civil RICO claim).

      We do not consider matters or claims not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                       16-16802